People v Gega (2017 NY Slip Op 06546)





People v Gega


2017 NY Slip Op 06546


Decided on September 20, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 20, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JOHN M. LEVENTHAL
L. PRISCILLA HALL, JJ.


2006-05323
 (Ind. No. 05-00039)

[*1]The People of the State of New York, respondent,
vEdmir Gega, appellant.


Edmir Gega, Coxsackie, NY, appellant pro se.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 22, 2010 (People v Gega, 74 AD3d 1229), modifying a judgment of the Supreme Court, Westchester County, rendered May 16, 2006.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., BALKIN, LEVENTHAL and HALL, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court